William Ricks was convicted of stabbing, before a judge of the Criminal Court of Fulton County without the intervention of a jury. The defendant's petition for certiorari to the Superior Court of Fulton County was overruled, from which he appeals to this court for review, alleging insufficient and conflicting evidence as a basis for reversal.
The evidence shows substantially that the victim testified: He heard the defendant "cussing and going on, and I walked on out the gate . . he got to cussing and asked what in the God damn hell I had to do with it." And in reply the victim said: "What's the matter with you? You don't know anything about me and I don't know anything about you. I ain't done anything to you." Thereupon the defendant cut the victim twice with a knife. The defendant was positively identified by the victim as the person who did the cutting; therefore the apparent confusion as to the time of the stabbing is immaterial.
Counsel for the defendant argue that the evidence is weak, unsatisfactory, and unreliable, and insufficient to sustain a conviction. Conceding that there might have been some conflict in the testimony adduced, the evidence is certainly sufficient to sustain a verdict of guilty; and *Page 483 
the court being required to resolve all conflicts in favor of the verdict, this is no ground for reversal. Considering the evidence in its most favorable light to uphold the verdict of guilty, the judge sitting without a jury was authorized to find the defendant guilty, and the superior court did not err in overruling the certiorari.
Judgment affirmed. MacIntyre, P. J., and Townsend, J.,concur.
                         DECIDED JULY 16, 1947.